Exhibit 99.1 RADIANT LOGISTICS DECLARES DIVIDEND OF $0.609% SERIES A CUMULATIVE REDEEMABLE PERPETUAL PREFERRED STOCK BELLEVUE, WA, July 20, 2015 – Radiant Logistics, Inc. (NYSE MKT: RLGT), a domestic and international freight forwarding and logistics services company, today announced that in accordance with the terms of its 9.75% Series A Cumulative Redeemable Perpetual Preferred Stock (RLGTPA) (the “Series A Preferred Stock”), the Board of Directors has declared a cash dividend of $0.609375 per share. The dividend is payable with respect to the period commencing on April 30, 2015 and ending on July 30, 2015, payable on July 31, 2015, to the holders of record of all the issued and outstanding Series A Shares as of the close of business on July 30, 2015.
